UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 13-7183


MARK R. CORRIGAN,

                Plaintiff - Appellant,

          v.

MS. ATKINS; MS. BOLLOT; DOCTOR CERVI; PITT COUNTY; WILSON
COUNTY; SARGEANT CLIFFORD BAILEY; OFFICER JESSIE BARNES;
HOWARD ADAMS; DIANA CARMACK; KATHARINA DEWALD,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (5:98-ct-00667-BR)


Submitted:   November 19, 2013              Decided: November 22, 2013


Before WYNN and     FLOYD,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Mark R. Corrigan, Appellant Pro Se. Tommy Willis Jarrett, DEES,
SMITH, POWELL, JARRETT, DEES & JONES, Goldsboro, North Carolina;
Francisco Joseph Benzoni, John D. Madden, SMITH, ANDERSON,
BLOUNT, DORSETT, MITCHELL & JERNIGAN, LLP, Raleigh, North
Carolina; Julie Baxter Bradburn, Kristen Yarbrough Riggs, WOMBLE
CARLYLE SANDRIDGE & RICE, Raleigh, North Carolina; Dieter Mauch,
HEDRICK, MURRAY, BRYSON, KENNETT, MAUCH & CONNOR, PLLC, Durham,
North Carolina, for Appellees.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Mark R. Corrigan appeals the district court’s order

denying his Fed. R. Civ. P. 60(b)(3) motion for reconsideration

of the court’s 2002 order granting Appellees’ motion for summary

judgment    and   dismissing   Corrigan’s     42    U.S.C.    § 1983    (2006)

action.     We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district    court.     Corrigan     v.    Atkins,   No.      5:98-ct-00667-BR

(E.D.N.C. July 9, 2013).       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   this   court   and    argument   would     not    aid   the

decisional process.



                                                                       AFFIRMED




                                     3